Exhibit 10.3


VOTING RIGHTS PROXY AGREEMENT


This Voting Rights Proxy Agreement (the “Agreement”) is entered into in
Hangzhou, People’s Republic of China (“PRC” or “China”) as of May 15, 2012 by
and among Zhejiang Jiuxin Investment Management Co., Ltd (“Party A”) and
Zhejiang Jiuying Grand Pharmacy Co., Ltd. (“Company” or “Party B”), the
individual shareholders collectively holding 51% of the issued and outstanding
equity interests of Party B (i.e. LIU Lei, JIN Chong’an and QI Li, each as a
“Individual Shareholder” and collectively as “Party C”), and Zhejiang Shouantang
Medical Technology Co., Ltd (“Party D”).  Party A, Party B, Party C and Party D
are each referred to in this Agreement as a “Party” and collectively as the
“Parties”. Party D is made a party hereto for the sole purpose of acknowledging
this Agreement.


RECITALS
 
1.           Party A, a company incorporated in the PRC as a foreign invested
enterprise, specializes in enterprise management and consultation (collectively
the “Business”). Party A and the Company have entered into a certain Consulting
Services Agreement dated May 15, 2012 (the “Consulting Services Agreement”) in
connection with the Business.


2.           The Company is mainly engaged in retail of prescription and
non-prescription drugs including traditional Chinese medicinal materials,
Chinese prepared medicines, cut crude drugs, pharmaceutical chemicals,
antibiotics, biochemical drugs, and biological products; retail of pre-packaged
food and dairy products (including milk-based powdered infant formulas)  and
retail of general merchandise


3.           Party C” are individual shareholders of Company, each legally
holding such amount of equity interest of Company as set forth on the signature
page of this Agreement and collectively holding 51% of the issued and
outstanding equity interests of Company (collectively the “ 51% Equity
Interest”).


4.           Party C desire to grant to Party A a proxy to vote the 51% Equity
Interest for the maximum period of time permitted by law in consideration of
good and valuable consideration, the receipt of which is hereby acknowledged and
agreed by Party A.


NOW THEREFORE, the Parties agree as follows:


 
 

--------------------------------------------------------------------------------

 
 
1.           Party C hereby agree to irrevocably grant and entrust Party A and
the person designated by Party A, for the maximum period of time permitted by
law, with all of following rights:





 
(1)
As the agent of Party C, propose for or present the shareholder meeting in
accordance with the valid Articles of Association thereof;

 
 
(2)
Represent Party C to exercise the voting rights on the decision matter at the
shareholder meeting, which is including but not limited to: designating and
electing the director, general manager or other senior officers who shall be
appointed or removed by Party C;

 
 
(3)
Other voting rights which shall be entitled to Party C as the shareholder of a
company under PRC Laws and Regulations (including any amendment, modification,
supplemental or revised version of PRC Laws and Regulations, and no matter
whether such laws or regulations become effective before or after the execution
of this Agreement);



 
(4)
Other voting rights for the shareholder under the valid Articles of Association
thereof (including any other shareholder’s voting right under the Articles of
Association as it may be amended from time to time).



2.           Party A may establish and amend rules to govern how Party A shall
exercise the powers granted by Party C herein, including, but not limited to,
the number or percentage of directors of Party A which shall be required to
authorize the exercise of the voting rights granted by Party C, and Party A
shall only proceed in accordance with such rules.


3.           Party C shall not transfer or cause to be transferred the 51%
Equity Interest to any party (other than Party A or such designee of Party A) in
whole or in part.  Each Individual Shareholder acknowledges that it will
continue to perform its obligations under this Agreement even if one or more of
other shareholders of the Company no longer hold any part of the equity interest
of the Company.


4.           This Agreement has been duly executed by the Parties as of the date
first set forth above, and in the event that a Party is not a natural person,
then such Party’s action has been duly authorized by all necessary corporate or
other action and executed and delivered by such Party’s duly authorized
representatives.  This Agreement shall take effect upon the execution of this
Agreement.


 
-2-
Proxy Agreement

--------------------------------------------------------------------------------

 


5.           Each Individual Shareholder represents and warrants to Party A that
such Individual Shareholder owns such amount of the equity interest of the
Company as set forth next to its name on the signature page below, free and
clear of all liens and encumbrances, and such Individual Shareholder has not
granted to any party, other than Party A, a power of attorney or proxy over any
of such amount of the 51% Equity Interest or any of shareholder’s rights as a
shareholder of Company.  Each Individual Shareholder further represents and
warrants that the execution and delivery of this Agreement by such Individual
Shareholder shall not violate any law, regulations, judicial or administrative
order, arbitration award, agreement, contract or covenant applicable to such
Individual Shareholder.


6.           TERM AND TERMINATION
 
              6.1           This Agreement shall take effect on the date of
execution of this agreement and shall remain in full force and effect for the
maximum period of time permitted by law unless sooner terminated pursuant to
Clause 6.2.


              6.2           This Agreement shall remain in full force and effect
for the maximum period of time permitted by law. The phrase “maximum period of
time permitted by law” shall mean the time period from the execution date of
this agreement to the last date of Party B’s operation term set forth in its
business license. If Party B’s operation term is extendible, Party B shall use
its best efforts to renew its business license and extend its operation term
until and unless otherwise instructed in Party A’s prior written notice. When
Party B’s operation term is extended, such time period shall be automatically
extended to the last date of Party B’s extended operation term as set forth in
its new business license. Notwithstanding the foregoing stipulation, Party A
shall have the right to terminate this Agreement at any time by giving a thirty
(30) day prior written notice to other Parties. During the effective term of
this Agreement, any Party except Party A shall have no right to terminate this
Agreement.


              6.3           Party A shall have no liability to the other Party
for indemnity, compensation or damages arising solely from the exercise of such
termination right when Party A elects to terminate this Agreement pursuant to
Clause 6.2.  The expiration or termination of this Agreement shall not affect
the continuing liability of Party B to pay any Consulting Services Fees already
accrued or due and payable to Party A.  Upon expiration or termination of this
Agreement, all amounts then due and unpaid to Party A by Party B hereunder, as
well as all other amounts accrued but not yet payable to Party A by Party B,
shall hereby become due and payable by Party B to Party A.


7.           Any amendment to and/or rescission of this Agreement shall be in
writing by the Parties.


 
-3-
Proxy Agreement

--------------------------------------------------------------------------------

 


8.           The execution, validity, creation and performance of this Agreement
shall be governed by the laws of PRC.


9.           This Agreement shall be executed in seven (7) duplicate originals
in both English and Chinese, and each Party shall receive one (1) duplicate
original, each of which shall be equally valid.


10.         Arbitration.  Any dispute arising from, out of or in connection with
this Agreement shall be settled through amicable negotiations between the
Parties.  Such negotiations shall begin immediately after one Party has
delivered to the other Party a written request for such negotiation.  If, within
ninety (90) days following the date of such notice, the dispute cannot be
settled through negotiations, the dispute shall, upon the request of either
Party with notice to the other Party, be submitted to arbitration in China under
the auspices of China International Economic and Trade Arbitration Commission
(the “CIETAC”).  The Parties shall jointly appoint a qualified interpreter for
the arbitration proceeding and shall be responsible for sharing in equal
portions the expenses incurred by such appointment.  The arbitration proceeding
shall take place in Shanghai, China.  The outcome of the arbitration shall be
final and binding and enforceable upon the Parties.


              10.1         Arbitration Language and Rules.  Unless otherwise
provided by the arbitration rules of CIETAC, the arbitration proceeding shall be
conducted in English. The arbitration tribunal shall be formed pursuant to the
arbitration rules of CIETAC. Party B, Party C and Party D shall be deemed as one
party in arbitration proceedings for purpose of the arbitration under this
Agreement. The arbitration tribunal shall apply the arbitration rules of the
CIETAC in effect on the date of execution of this Agreement.  However, if such
rules are in conflict with the provisions of this clause, or with Section 12 of
this Agreement, then the terms of Section 12 of this Agreement shall prevail.
 
              10.2         Cooperation; Disclosure. Each Party shall cooperate
with the other Party in making full disclosure of and providing complete access
to all information and documents requested by the other Party in connection with
such proceedings, subject only to any confidentiality obligations binding on
such Parties.
 
              10.3         Jurisdiction. Judgment or award rendered by the
arbitration may be entered into by any court having jurisdiction, or application
may be made to such court for a judicial recognition of the judgment or any
order of enforcement thereof.
 
[SIGNATURE PAGE FOLLOWS]
 
 
-4-
Proxy Agreement

--------------------------------------------------------------------------------

 

 
[SIGNATURE PAGE]


IN WITNESS WHEREOF this Agreement is duly executed by each Party or its legal
representatives.
 

PARTY A: Zhejiang Jiuxin Investment Management Co., Ltd.          
Legal/Authorized Representative: /s/ LIU Lei   Name:  LIU Lei  
Title:    Executive Director

 
 
-5-
Proxy Agreement

--------------------------------------------------------------------------------

 

 


SIGNATURE PAGE FOR PARTY B
 

PARTY B/ COMPANY: Zhejiang Jiuying Grand Pharmacy Co., Ltd.      
Legal/Authorized Representative: /s/ LIU Lei  
Name:  LIU Lei
 
Title:    Executive Director

 
 
-6-
Proxy Agreement

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR PARTY C


 
Party C.
 
 
/s/ LIU Lei
LIU Lei


Owns 19.89% of Zhejiang Jiuying Grand Pharmacy Co., Ltd.
ID Card No.: 330107196310260910




/s/ JIN Chong’an
JIN Chong’an


Owns 15.81% of Zhejiang Jiuying Grand Pharmacy Co., Ltd.
ID Card No.: 440102196306183258




/s/ QI Li
QI Li


Owns 15.3% of Zhejiang Jiuying Grand Pharmacy Co., Ltd.
ID Card No.: 330106197205090081
 
 
-7-
Proxy Agreement

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE FOR PARTY D




ACKNOWLEDGED BY:


Zhejiang Shouantang Medical Technology Co., Ltd.
Owns 39% of Zhejiang Jiuying Grand Pharmacy Co., Ltd.




Legal/Authorized Representative: /s/ LIU Lei
Name:  LIU Lei
Title: Executive Director


-8-
Proxy Agreement
